IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,958


                         EX PARTE ROLANDO RAMIREZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 10-59837-X
            IN THE CRIMINAL DISTRICT COURT NO. 6 FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because the plea agreement cannot be

followed.

        The trial court determined that Applicant pled guilty pursuant to an agreement that this

sentence would run concurrently with a federal sentence. The federal judgment requires the federal

sentence to begin when the state sentence expires. Applicant is entitled to relief. Ex parte Huerta,
                                                                                                  2

692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. F-10-59837-X in the criminal district court

number 6 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of

Dallas County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 30, 2013
Do not publish